DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on January 13, 2022. Amendments to claims 1-13 have been entered. The objections to the claims have been withdrawn in view of the amendments. The statement of reasons for the indication of allowable subject matter over prior art was already discussed in the Office action mailed on September 16, 2021 and hence not repeated here. Claims 1-13 are pending and have been examined. The rejections and response to arguments are stated below. 
 
Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3.	Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of transferring a fourth amount of money from the first sweep account to a second recipient when a second threshold is reached, which is considered a judicial exception because it falls under certain the category of methods of organizing human activity such as a fundamental economic activity (transferring money from a sweep account to a recipient is a fundamental economic activity) and also commercial or legal interactions including fulfilling agreements in the form of contracts as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
Analysis
In the instant case, claim 1 is directed to a process. 
	The limitations of “receiving, by a computer system, an authorization from a payer to make a payment to a payee, wherein the payment has an amount and transaction data; transmitting, by the computer system, a request to a payer bank for the payment to be made, thereby causing the payer bank to transmit the payment to the payee; in accordance with a preauthorization from the payer, determining, by the computer system, that the payment occurred, the preauthorization comprising a table of rules; also in accordance with the preauthorization, initiating, by the computer system, a first transfer of a first amount of money from an account associated with the payer to a first sweep account; also in accordance with the preauthorization, initiating, by the computer system, an a second transfer of a second amount of money from the account to the first sweep account; when a first threshold is reached, transferring, by the computer system, a third amount of money from the first sweep account to a first recipient; 2when a second threshold is reached, transferring, by the computer system, a fourth amount of money from the first sweep account to a second recipient; and using the transaction data, the preauthorization table of rules, the third amount of money and the fourth amount of money, updating, by the computer system, a financial health score, the financial health score comprising a matrix of information about the financial health of the payer, including spending habits, transfers to the first recipient and transfers to the second recipient” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as a fundamental economic activity (transferring money from the sweep account to a recipient is a fundamental economic activity) and also commercial or legal interactions including 
The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a computer system to perform all the steps. A plain reading of Figures 3 and 5-8 and associated descriptions reveals that a system comprising a generic processor suitably programmed is used execute the claimed steps. The computer system in all the steps is recited at a high-level of generality (i.e., as a generic processors performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform all the steps, recited in the claim, amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. 
Dependent claims 2-13, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claim 2, the steps “further comprising: receiving by the computer system, a second authorization from a second payer to make a second payment to a second payee, wherein the second payment has a second amount and second transaction data; transmitting, by the computer system, a request to a second payer bank for the second payment to be made, thereby causing the second payer bank to transmit the second payment to the second payee; in accordance with a second preauthorization from the second payer, determining, by the computer system, that the second payment occurred the second preauthorization comprising a second table of rules; also in accordance with the second preauthorization, initiating, by the computer system, a third transfer of a fifth amount of 3money from a second account to the first sweep account; and 
	also in accordance with the second preauthorization, initiating a fourth transfer of a sixth amount of money from the second account at to the first sweep account” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe the other steps of the process.   
	In claim 3, the step “further comprising: providing, by the computer system, the financial health score to a data marketer” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because it describes an intermediate step of the process. 
	In claims 4-7, the steps “wherein the first recipient is a saving account associated with the payer, and the second recipient is a charitable organization; wherein the first threshold is one selected from the group consisting of: a set predetermined amount of time, a set predetermined amount of money, and combinations thereof; wherein the first sweep account is associated with a  self-taxing bank institution, the payer bank, a bank institution affiliated with the self-taxing bank institution, and combinations thereof; wherein the self-taxing bank institution offers and the payer selects the first amount of money from a group consisting of: a percentage of the amount, rounding each transaction up to the next whole dollar amount, a fixed dollar amount, and combinations thereof” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the information/data used in the process. 
	In claims 8-10, the steps “wherein the computer system determines that the payment occurred using a transaction data aggregator; wherein the payment occurs using an ACH transaction; further comprising aggregating, by the computer system, data from each transaction into a database” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intermediate steps of the process. The additional element of a transaction data aggregator recited in claim 8 is broadly interpreted to correspond to generic software suitably programmed to perform the associate functions. The other additional elements of an ACH transaction and a database are broadly interpreted to correspond to generic computer elements in the banking industry. All the additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Further, these additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  
	In claims 11-13, the steps “further comprising: offering, by the computer system, to the payer an app module for use on a mobile device, wherein the app module reports on transfers, account balances, and transfer preauthorization settings, and wherein the app module further  provides an option to alter transfer preauthorization settings, alter the first threshold, perform banking functions, and authorize the payment; wherein the app module further gathers additional data about the payment and aggregates the additional data into the database, and wherein the additional data comprises one selected from the group consisting of: the transaction data, GPS data, data regarding a recent search made on the mobile device using an online search engine, and combinations thereof; further comprising: offering, by the app module, to the payer an opportunity to participate in a social media network relevant to the charitable institution; wherein the app module, receives feeds from the social media network regarding activities of other payers, offers to the payer an opportunity to post to the social media network, automatically posts to the social network, receives notifications from payees, and combinations thereof” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the additional steps of the underlying process. The additional element of an app module for use on a mobile device, are generic software elements suitably programmed to perform the associated functions. The app module on a mobile device performs a traditional function recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments

4.	In response to Applicants arguments on pages 7-8 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
The claim(s) recite(s) a method of transferring a fourth amount of money from the first sweep account to a second recipient when a second threshold is reached, which is considered a judicial exception because it falls under certain the category of methods of organizing human activity such as a fundamental economic activity (transferring money from a sweep account to a recipient is a fundamental economic activity) and also commercial or legal interactions including fulfilling agreements in the form of contracts as discussed in the rejection. All the steps of the claim, when considered collectively as an ordered combination without the italicized portions, recite the overall abstract idea of transferring a fourth amount of money from the first sweep account to a second recipient when a second threshold is reached. The computer system is merely used as a tool in its ordinary capacity to apply the abstract idea. Hence, Applicant’s arguments are not persuasive. 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figures 3 and 5-8 and associated descriptions reveals that a computer system comprising a generic processor suitably programmed is used execute the claimed steps. The computer system in all the steps is recited at a high-level of generality (i.e., as a generic processors performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea. 
	The steps of the claim (claim 1 for example) and those recited on pages 7-8 of the remarks such as “payment transactions automatically trigger money transfers from an account to a first sweep account, which holds money in the sweep account until a threshold is met. Once the threshold is exceeded, the banking computer system moves money from the sweep account to a first recipient (and a second recipient in response to exceeding a second threshold). The automatic triggering of money transfers in response to payment transactions….. moving money into a sweep account for eventual transfer to a first recipient upon exceeding the first threshold (and a second recipient in response to exceeding a second threshold)….. money is held for the first recipient and only transferred at significant intervals set by the first threshold….. the sweep account only transfers money to a first recipient upon an amount of money within the sweep account exceeding a first threshold (and a second recipient in response to exceeding a second threshold)”, considered collectively as an ordered combination, may be characterized as a  business solution, using computers, to a problem rooted in an abstract idea. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). The computer system is merely a platform on which the abstract idea is implemented. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Hence, Applicant’s arguments are not persuasive. 
For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
(a) Tanaka, Tatsuo (US Pub. 2020/0211045 A1) discloses a technology for assisting, a user's reserving or asset building, and particularly relates to a fractional fund transfer and accumulation system effective in causing a user to effortlessly reserve a target fund for purchase of, for example, a desired product or service. 
		
6.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

January 20, 2022